UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7094


DARRIN D. HOLSTON,

                    Petitioner - Appellant,

             v.

LEROY CARTLEDGE,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Henry M. Herlong, Jr., Senior District Judge. (9:17-cv-00899-HMH)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrin D. Holston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrin D. Holston seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2254 (2012) petition and denying his motion for reconsideration. The district

court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that relief be denied and advised Holston that failure

to file timely, specific objections to this recommendation would waive appellate review

of a district court order based upon the recommendation. The district court concluded

that Holston’s objections were untimely and denied his motion for reconsideration.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Nothing

in Holston’s motion for reconsideration calls into question the district court’s conclusion

that his objections were untimely, and we therefore deny a certificate of appealability as

to the order denying reconsideration. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

And, because Holston failed to file timely objections after receiving proper notice, we

conclude that Holston has waived appellate review of the court’s order denying relief on

his § 2254 petition and deny a certificate of appealability as to that order.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

                                              2